Citation Nr: 9902497	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-12355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitmement to Special Monthly Compensation based on the need 
for regular aid and attendance of another person or based on 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.  

This is an appeal from a May 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, which denied entitlement to Special 
Monthly Compensation based on the need for regular aid and 
attendance of another person or based on being permanently 
housebound.  In November 1998 the veteran was scheduled for a 
hearing before a member of the Board of Veterans Appeals 
(Board) sitting at the regional office.  The veteran appeared 
for a prehearing conference with his representative but was 
unable to appear at the hearing due to an excerbation of his 
psychiatric condition.  His representative accordingly 
provided information on his behalf.  This issue is now before 
the Board for appellate consideration.

In addition to the certified issue, the record reflects that 
in a February 1996 rating action, it was proposed to rate the 
veteran incompetent.  The veteran disagreed with the proposed 
action and in a February 1997 rating action it was determined 
that he was competent for VA purposes.  Thus, that matter is 
not in an appellate status.

The record also discloses that in the February 1996 rating 
action, basic eligibility for Dependents Educational 
Assistance under 38 U.S.C. Chapter 35 based on permanency of 
the 100 percent rating was denied. That benefit was again 
denied in the May 1998 rating action.  Statements made by the 
veteran later in May 1998 appear to constitute a notice of 
disagreement with that determination.  This matter is not in 
an appellate status; however, the regional office should 
issue a statement of the case to the veteran regarding that 
issue.



REMAND

The record discloses that in a June 1982 rating action, the 
evaluation for the veterans service-connected  psychiatric 
condition was increased from 30 percent to 50 percent.

In September 1994 the veteran submitted a claim for an 
increased rating for the psychiatric condition and for a 
total rating based on individual unemployability. 

The veteran was afforded a VA psychiatric examination in 
November 1994.  Various findings were recorded, including a 
finding that he had a euthymic mood with a rather flat 
affect.  The veteran reported having hallucinations.

In a March 1995 rating action, the regional office denied 
entitlement to an increased rating for the veterans 
psychiatric condition and a total rating based on individual 
unemployability.  The veteran appealed from those decisions.

The veteran was again afforded a VA psychiatric examination 
in December 1995.  He was disoriented as to time, place and 
person.  His mood was depressed and his affect was flat.  His 
thoughts were disorganized with some blocking.

In the February 1996 rating action, the evaluation for the 
veterans psychiatric condition was increased from 50 percent 
to 100 percent, effective from September 1994.  As noted 
previously, basic eligiblity for Dependents Educational 
Assistance under 38 U.S.C. Chapter 35 based on permanency of 
the 100 percent rating was denied.

The veteran was afforded a VA psychiatric examination in 
January 1997.  He denied any hallucinations or delusions but 
was suspicious and quiet.  His insight was considered 
questionable but his judgement was intact.  He was considered 
competent for VA purposes.

The veteran was again afforded a VA psychiatric examination 
in early 1998.  He reported that he was unemployed.  He 
indicated that he had problems with anger.  He related that 
the only thing he did outside the home was to go shopping.  
On examination, he was oriented as to person, time and place.  
His speech was slow and there was blocking of thought.  He 
indicated that he spoke with people in his home who were not 
there.  He also described visual hallucinations.

In May 1998, the veteran maintained, in effect, that his 
psychiatric condition had gotten steadily worse over the 
years rather than improved.  He indicated that his wife was 
disabled and could not handle his affairs.  The veterans 
wife related in a May 1998 statement that the veteran was 
unable to prepare food or serve himself.  She stated that he 
could not take a bath or shower without assistance.  She 
indicated that he might not get out of bed and if he did 
would spend weeks or even months in a dark corner of the 
basement.  She indicated that she was disabled due to an 
automobile accident and could not take care of him.

At the time of the hearing scheduled in November 1998, the 
veterans representative indicated that the veteran had 
appeared at a prehearing conference but was unable to attend 
the hearing due to his psychiatric condition.  The 
representative related that the veteran had been unable to 
respond coherently to questions and did not understand the 
reason for his presence at the regional office.

On the basis of the present record, the Board believes that 
additional information would be desirable and the case is 
REMANDED for the following action:

1. A VA field examination should be 
conducted for the purpose of 
developing collateral information 
regarding the veterans current living 
arrangements, level of functioning, 
daily activities, behavior and social 
integration.

2.  The veteran should then be afforded a 
special examination for aid and 
attendance/housebound purposes.  All 
indicated special studies should be 
conducted. The claims file should be 
made available to the examiner for 
review prior to conducting the 
examination.

3. The veterans claim should then be 
reviewed by the regional office.  If 
the denial is continued, the veteran 
and his representative should be sent 
a supplemental statement of the case 
and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
